On Appellee’s Motion for Rehearing.
In addition to the prayer in his original brief for an unqualified affirmance, Agey’s motion prays, in the alternative, that the judgment be affirmed only as to his half of the recovery, or that the cause be remanded with permission to replead and sue only for half of the penalties. We think the statute clearly creates a single, indivisible cause of action, which must be prosecuted in a single suit, instituted, by the State through its proper officials; and that Agey’s rights are limited to sharing in the recovery. We make this statement in order to make clear that we are overruling the alternative prayer of the motion upon its merits, and not upon a matter of practice.
The motion is overruled.
Overruled.